DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-10, 15, and 20 are rejected under 35 U.S.C. 112(b).
	Claims 1-20 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the system" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a system”. Rather, the claim previously recites “a graphical user interface”.
Claims 2-10 are rejected due to their dependencies on claim 1. In addition, claims 2-10 recite “A graphical user interface” in their preambles. However, since claim 1 recites “a graphical user interface”, claims 2-10 should recite “The graphical user interface”.

Claims 5, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the limitation "the operation" in line 5.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “an operation” in claim 5 or in claim 1, on which claim 5 depends.
Claims 15 and 20 recite the same limitations as claim 5 and are therefore rejected using the same reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 11-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over LEFOR (US 2014/0365961 A1) in view of BARAK (US 2013/0268889 A1). 

Regarding Claim 1, LEFOR discloses a graphical user interface for providing a unified enterprise digital desktop platform, the system comprising: (“User 107 illustratively interacts with user input mechanisms 105 on user interface displays 103 in order to manipulate and control business system 100” Paragraph 0017. See Title and Figure 3A showing a dashboard of a unified enterprise digital desktop platform.)
a memory device; and a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code to: (See Figure 5 and Paragraph 0060: processor 17 and memory 21)
identify two or more enterprise applications associated with an enterprise; (“Business system 100 can be an ERP system, a CRM system, an LOB system or another business system. Business system 100 illustratively includes a plurality of applications 102 and 104 as well as an alert component 106 and a workflow component 108” Paragraph 0015. At least two applications are identified. Also see Figure 3A and Paragraph 0030, which discuss a dashboard interface with a plurality of tiles representative of various business services or applications.)
identify a user associated with the enterprise… (“The notification system aggregates notifications for a given user, from the plurality of different components in the business system” Paragraph 0007. “Once the user 107 has requested to view the notifications, notification system 118 uses user interface component 124 to generate a personalized display of the aggregated notifications, on a notification display, for user 107” Paragraph 0029. A particular user is identified and the user interface is personalized based on that user. Also see Paragraphs 0019 and 0024, which discuss giving the user access to certain business processes based on the role of the user.)
cause at least one computing device associated with the user to display information associated with the two or more enterprise applications in a graphical user interface as a unified digital desktop application; (“User interface display 200 includes a dashboard display with a plurality of tiles 202. Each of the tiles is illustratively a link which, when actuated, navigates user 107 to underlying information (such as an entity, an activity, a task, a workflow, etc.). Each tile also illustratively has a dynamic display portion which dynamically displays data from the underlying information. In the embodiment shown in FIG. 3A, user interface display 200 also includes an alerts and notifications tile 204. Alerts and notifications tile 204 also illustratively includes a dynamic display area 205 that displays dynamic information about the notification list corresponding to user 107.” Paragraphs 0030-31. Information, including notifications associated with the plurality of business applications is displayed in a unified dashboard user interface.)
determine the occurrence of an alert triggering event associated with one of the two or more enterprise applications associated with the enterprise; (“Alert component 106 can illustratively monitor various applications, processes, workflows, etc. and generate alert notifications 112. The alert notifications can be any of a wide variety of different types of alerts (such as an alert indicating that a particular inventory item is running low, an alert that indicates an unauthorized access to business system 100, an alert indicating that a batch processing run has failed or encountered problems, etc.).” Paragraph 0023. The plurality of applications are monitored for an alert triggering event.)
and cause the at least one computing device associated with the user to display an alert notification in the graphical user interface in response to determining the occurrence of the alert triggering event. (“Notification system 118 will thus aggregate all of the notifications from application 102, the specified alert notifications from alert component 106, and the specified workflow notifications 116 from workflow component 108, into a list of notifications corresponding to user 107… some notifications can be automatically displayed for user 107, regardless of whether they are requested by user 107” Paragraph 0024. In response to the alert triggering events, examples of which are provided in Paragraph 0023, notifications are generated and displayed to a user either automatically or upon user request to view an aggregated list of notifications across relevant enterprise applications.)
While LEFOR teaches determining application notifications that are relevant to the user of the unified desktop application based on their role (Paragraph 0029), LEFOR does not disclose determine a relevancy value for each of the two or more enterprise applications with respect to the identified user.
However, BARAK, which is directed to a graphical user interface for presenting relevant applications to a user of an enterprise, teaches determine a relevancy value for each of the two or more enterprise applications with respect to the identified user. (“the particular content object 160 can have an associated ranking value. The ranking value can be based on, for each particular content object 160, the number of interactions, the type of the interaction, the amount of time of the interaction, or any combination thereof. In some examples, the list 185 of the content objects 160 can be dependent upon (or based upon) the ranking values of the content objects 160. Specifically, the list 185 of the content objects 160 can be ordered from the content object 160 having the highest ranking value to the content object 160 having the lowest ranking value.” Paragraph 0056. See Paragraph 0038, which discusses that the “content objects” are various applications and services of an enterprise computing system, and Paragraph 0053, which discusses that a determination is made whether the content objects are relevant to user based on interaction data. The ranking value for each enterprise application is therefore a relevancy value of each application.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the unified dashboard for a plurality of enterprise applications including relevant alert notifications taught by LEFOR by determining a relevancy value of each enterprise application as taught by BARAK. Since both references are directed to user interfaces for presenting information about a plurality of enterprise applications, and LEFOR (Paragraph 0029) at least suggests determining a relevancy of an application notification based on the role of the user, the combination would have yielded predictable results. Such an implementation would “assist users in finding relevant content for their respective portal pages, and further suggest additional content that can be relevant to the user” as taught by BARAK (Paragraph 0013), which would “save time for the users who seek relevant content without the need to browse or search in repositories”.  
Claim 11 is directed to a method but otherwise recites the same limitations as claim 1. Claim 11 is therefore rejected using the same reasoning described above.
Claim 16 is directed to a computer program product but otherwise recites the same limitations as claim 1. Claim 16 is therefore rejected using the same reasoning. 

Regarding Claim 2, LEFOR in view of BARAK further teaches wherein said processing device is configured to execute computer-readable program code to transition views on the digital desktop to one of the two or more enterprise applications based on a selection by the user. (LEFOR, “Each of the tiles is illustratively a link which, when actuated, navigates user 107 to underlying information (such as an entity, an activity, a task, a workflow, etc.).” Paragraph 0030. “Thus, entry 220 includes a link 236 to the underlying document (or entity)--that comprises the expense report. When the user actuates link 236, the user is illustratively navigated to a full display of the line items in the expense report.” Paragraph 0039. Based on a selection of a displayed link by a user, the user is navigated to different views of the respective business applications, such as an expense report application.)
Claim 12 is directed to a method but otherwise recites the same limitations as claim 2. Claim 12 is therefore rejected using the same reasoning described above.
Claim 17 is directed to a computer program product but otherwise recites the same limitations as claim 2. Claim 17 is therefore rejected using the same reasoning. 

Claims 3-4, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over LEFOR (US 2014/0365961 A1) in view of BARAK (US 2013/0268889 A1) and further in view of PATRICK (US 2005/0102510 A1).

Regarding Claim 3, LEFOR in view of BARAK teaches all the limitations of claim 1, on which claim 3 depends. 
LEFOR in view of BARAK further teaches wherein at least one of said enterprise applications comprises an operation that requires that the user maintain an entitlement to perform the operation, (LEFOR, “if a user is assigned a human resources role, that user will illustratively have access to human resources records and workflows in order to perform human resources tasks (such as payroll distributions, benefit enrollment, etc.). If the user 107 is assigned an account manager role, then user 107 will illustratively have access to data and workflows in business system 100 in order to perform account management tasks and activities.” Paragraph 0019. The role of the user is an entitlement to access and perform certain operations.)
LEFOR in view of BARAK does not teach and wherein said processing device is configured to execute computer-readable program code that prompts the user to forward the entitlement to a second user, whereby the second user can perform the operation on behalf of the user.
However, PATRICK, which is directed to delegation of roles and tasks in a distributed system, teaches and wherein said processing device is configured to execute computer-readable program code that prompts the user to forward the entitlement to a second user, (“The author role is delegated to Andy from George. Thus, Andy can be in the author role whenever George could be. George also delegates the roles of editor and reader to the groups Managers and Engineers, respectively. As with the author role, Managers can be in the editor role and Engineers can be in the reader role whenever George can be in those roles.” Paragraph 0105. Also see paragraphs 0091-92, which further describe delegation of a role, or entitlement, by a first user to a second user. See Figure 11 and Paragraphs 0166-167, which describe the user interface used to prompt the manager to delegate the entitlements to another user.)
whereby the second user can perform the operation on behalf of the user. (“Delegation is often used by administrative users to control policy for other administrative users or for application users to allow someone else to perform an action for them or in their absence. In various embodiments, there can be restrictions on what rights can be further delegated by the delegate.” Paragraph 0089. The role delegated or granted to a second user by a first user allows the second user to perform certain operations on behalf of the first user.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the unified dashboard for presenting enterprise applications and their relevant notifications to a user of an enterprise computing system taught by LEFOR in view of BARAK by allowing a user to delegate entitlements to other users as taught by PATRICK. Since the references are directed to managing enterprise applications or resources, and LEFOR (Paragraph 0019) also teaches that each user has a role in the enterprise, the combination would have yielded predictable results. As suggested by PATRICK (Paragraphs 0041, 0089), such an implementation would improve the user experience by providing more flexibility to the operations that can be performed by different users in the enterprise while maintaining security by requiring authorization from an authorized user.
Claim 13 is directed to a method but otherwise recites the same limitations as claim 3. Claim 13 is therefore rejected using the same reasoning described above.
Claim 18 is directed to a computer program product but otherwise recites the same limitations as claim 3. Claim 18 is therefore rejected using the same reasoning. 

Regarding Claim 4, LEFOR in view of BARAK teaches all the limitations of claim 1, on which claim 4 depends. 
LEFOR in view of BARAK further teaches wherein at least one of said enterprise applications comprises at least one operation (LEFOR, “Each application 102 and 104 can perform different operations. For example, application 102 may illustratively be a general ledger application that runs the general ledger portion of business system 100. In doing so, it may generate notifications 110 and provide them to notification system 118. Application 104 may, for example, be an inventory application that runs inventory control operations for business system 100.” Paragraph 0022.)
LEFOR in view of BARAK does not teach and wherein said processing device is configured to execute computer-readable program code that prompts the user to forward the operation to a second user.
However, PATRICK, which is directed to delegation of roles and tasks in a distributed system, teaches and wherein said processing device is configured to execute computer-readable program code that prompts the user to forward the operation to a second user. (“a manager may delegate the ability to approve expense reports to his secretary. Delegation is often used by administrative users to control policy for other administrative users or for application users to allow someone else to perform an action for them or in their absence” Paragraph 0089. As further discussed in Paragraphs 0090-0100, a manager sets various parameters or conditions which allow an operation, such as approving expense reports, to be delegated to another user. See Figure 11 and Paragraphs 0166-167, which describe the user interface used to prompt the manager to delegate an operation to another user.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the unified dashboard for presenting enterprise applications and their relevant notifications to a user of an enterprise computing system taught by LEFOR in view of BARAK by allowing a user to forward operations to other users as taught by PATRICK. Since the references are directed to managing enterprise applications or resources, and LEFOR (Paragraph 0019) also teaches that each user has a role in the enterprise, the combination would have yielded predictable results. As suggested by PATRICK (Paragraphs 0041, 0089), such an implementation would improve the user experience by providing more flexibility to the operations that can be performed by different users in the enterprise while maintaining security by requiring authorization from an authorized user.
Claim 14 is directed to a method but otherwise recites the same limitations as claim 4. Claim 14 is therefore rejected using the same reasoning described above.
Claim 19 is directed to a computer program product but otherwise recites the same limitations as claim 4. Claim 19 is therefore rejected using the same reasoning. 

Claims 5, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LEFOR (US 2014/0365961 A1) in view of BARAK (US 2013/0268889 A1) and further in view of ASHLEY (US 2014/0351370 A1).

Regarding Claim 5, LEFOR in view of BARAK teaches all the limitations of claim 1, on which claim 5 depends. 
LEFOR in view of BARAK further teaches wherein at least one of said enterprise applications requires authentication for access by a user, (LEFOR, “It is first assumed that user 107 has logged into, or otherwise accessed, business system 100. In doing so, the user illustratively provides authentication information (such as user name and password) or other identifying information that identifies user 107, and any role in business system 100 that has been assigned to user 107.” Paragraph 0026. Also see Paragraph 0035 of BARAK.)
LEFOR in view of BARAK does not teach and wherein said processing device is configured to execute computer-readable program code that, following authentication by the user using authentication information and upon request by the user, transmits a current session in which the user is using the operation to a second processing device, along with the authentication information.
However, ASHLEY, which is directed to continuing a session with an application across multiple user devices, teaches and wherein said processing device is configured to execute computer-readable program code that, following authentication by the user using authentication information (“User 102 (also called Chris) authenticates to inline network device 122 either actively or passively. Inline network device 122 uses enterprise directory server 116 for authentication. Inline network device 116 associates Chris's laptop's client IP address with her user ID and a device identifying cookie. At her desk, the user (Chris) accesses web application A via her laptop 120. Inline network device 122 validates the laptop as a registered device for Chris against asset list 106 (in Asset Management or Identity Management System). Chris logs onto web application A. Inline network device creates records of: (i) Chris's identification, or ID, (for example, her user name); (ii) device ID (IP address plus device identifying cookie); and (iii) the current set of application cookies (from HTTP header) for the enterprise web app list 108.” Paragraph 0021. A user is authenticated with a network and a web application using authentication information, such as a user ID.)
and upon request by the user, transmits a current session in which the user is using the operation to a second processing device, along with the authentication information. (“Inline network device 122: (i) authenticates Chris against information in enterprise directory server 116; (ii) validates smart phone 118 registered device for Chris against asset list 106; (iii) locates Chris's existing session for web application A; (iv) notifies Chris that an existing session is found for web application A; and (v) asks Chris, through smart phone 118, whether or not Chris would like to continue the existing session previously started through laptop 120. In response to step (v), Chris provides user input, through her smart phone 118, to indicate to inline network device that she would indeed like to continue the existing session. In response, inline network device 122 marks Chris's smart phone 118 as the new owner for the application session. This prevents a malicious user (not shown) from using Chris's laptop 120, while she is away from the laptop, in order to hijack her session. Inline network device 122 sends a SET_COOKIE header to Chris's smart phone and redirects its browser (not separately shown) to the original URL.” Paragraphs 0022-23. Session information of a web application is saved and transferred to a second device upon request by the user. The authentication information, such as a user ID, is also transferred to the second device in order to prevent a malicious third party from accessing the session data on the first or another device.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the unified dashboard for presenting enterprise applications and their relevant notifications to a user of an enterprise computing system taught by LEFOR in view of BARAK by allowing a user to continue an authenticated session with an enterprise application on a second computing device as taught by ASHLEY. Since ASHLEY is also directed to managing interaction with enterprise applications (Paragraph 0018) and LEFOR and BARAK both teach requiring user authentication, the combination would have yielded predictable results. Furthermore, as illustrated by ASHLEY (Paragraphs 0002, 0021-23), such a combination would improve the user experience by allowing a user to easily switch between devices without losing what they were previously working on, which would be especially useful when the user needs to access devices in different locations.
Claim 15 is directed to a method but otherwise recites the same limitations as claim 5. Claim 15 is therefore rejected using the same reasoning described above.
Claim 20 is directed to a computer program product but otherwise recites the same limitations as claim 5. Claim 20 is therefore rejected using the same reasoning. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over LEFOR (US 2014/0365961 A1) in view of BARAK (US 2013/0268889 A1) and further in view of GILL (US 2011/0126111 A1).

Regarding Claim 6, LEFOR in view of BARAK teaches all the limitations of claim 1, on which claim 6 depends. 
LEFOR in view of BARAK does not teach wherein said processing device is configured to execute computer-readable program code that determines security status of one or more of said enterprise applications.
However, GILL, which is directed to a user interface for visualizing risk, teaches wherein said processing device is configured to execute computer-readable program code that determines security status of one or more of said enterprise applications. (“AlertEnterprise delivers a compliance management solution leveraging its risk analysis engine that can look across existing enterprise applications, critical business applications, security automation tools and industrial control systems to aggregate information and conduct a true cross-enterprise risk analysis. Additionally AlertEnterprise is the only solution that extends beyond just risk assessment to provide complete visual remediation of control violations and the ability to mitigate the risk.” Paragraph 0542. “The following view to the right shows the current risk status is comparison to an average risk status. The bottom left view shows risks by assets, e.g. a list of critical assets. The next view to the right shows violations by compliance and level.” Paragraph 0451. See Figures 16 and 38, which shows a risk status of various enterprise applications and assets.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the unified interface for presenting a plurality of enterprise applications and relevant alerts taught by LEFOR in view of BARAK by incorporating the security compliance alert system taught by GILL. Since both references are directed to managing enterprise applications or assets, the combination would have yielded predictable results. As taught by GILL (Paragraphs 0003, 0452), such an implementation would enable users in manager or security roles to prevent, detect, and mitigate risk to an enterprise system.

Regarding Claim 7, LEFOR in view of BARAK and GILL further teaches wherein said processing device is configured to execute computer-readable program code that determines whether at least one of said enterprise applications is in compliance with security requirements (GILL, “Alert enterprise system 100 Compliance Management system solution normalizes business level controls across multiple regulations, standards and frameworks and combines them with automated General Computer Control (GCC) test results to deliver the most comprehensive view of risk. An Example of alert enterprise system 100 NERC CIP compliance system solution showing violations is shown in FIG. 38.” Paragraphs 0546-547. Assets of an enterprise organization are checked against various compliance standards, and if a violation is detected, an alert is presented. It would have been obvious to include the plurality of enterprise applications taught by LEFOR in a security compliance check since GILL (Paragraph 0542) also teaches completing risk analysis across “enterprise applications” and “critical business applications”.)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LEFOR (US 2014/0365961 A1) in view of BARAK (US 2013/0268889 A1) and further in view of JOHNSON (US 2004/0138936 A1). 

Regarding Claim 8, LEFOR in view of BARAK teaches all the limitations of claim 1, on which claim 8 depends. 
LEFOR in view of BARAK does not teach wherein said processing device is configured to execute computer-readable program code that predicts an outcome associated with a user implementing an operation of one or more of the enterprise applications.
However, JOHNSON, which is directed to performing forecasts for business operations, teaches wherein said processing device is configured to execute computer-readable program code that predicts an outcome associated with a user implementing an operation of one or more of the enterprise applications. (“the input mechanisms (318, 320, 322, 324) provided in the window 320 can be used to input various what-if assumptions. The entry of this information prompts the digital cockpit 104 to generate scenario forecasts based on the input what-if assumptions” Paragraph 0083. Also see Paragraph 0089, which further describes the “what-if” inputs and Paragraph 0066, which describes generating forecasts for business processes based on historical information.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the unified interface for presenting a plurality of enterprise applications and relevant alert notifications taught by LEFOR in view of BARAK by incorporating the display of a business forecast responsive to an input operation by a user of the interface as taught by JOHNSON. Since the references are directed to managing enterprise applications, the combination would have yielded predictable results. As taught by JOHNSON (Paragraphs 0003-04), providing a forecasting tool improves the management of the enterprise since the user will be able to determine the result of an action before having to actually input the action and make the change to the business process.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over LEFOR (US 2014/0365961 A1) in view of BARAK (US 2013/0268889 A1) and further in view of BALLA (US 2014/0143605 A1). 

Regarding Claim 9, LEFOR in view of BARAK teaches all the limitations of claim 1, on which claim 9 depends. 
While LEFOR teaches monitoring the applications of the enterprise to determine alert notifications (Paragraph 0023), LEFOR in view of BARAK does not teach wherein said processing device is configured to execute computer-readable program code that monitors operation of one or more of the enterprise applications and determines whether such enterprise application is in compliance with a set of compliance rules.
However, BALLA, which is directed to validation of enterprise applications, teaches wherein said processing device is configured to execute computer-readable program code that monitors operation of one or more of the enterprise applications and determines whether such enterprise application is in compliance with a set of compliance rules. (“The validation tool may also facilitate an applying module which may be configured to apply the required configuration settings upon the computing devices sequentially over the network where the existing configuration settings of the computing devices may be not present as per the optimal configuration settings or not compliant with the requirements of the enterprise application. The optimal configuration settings may be the standard settings stored in the XML or config file against which the existing configuration settings may be verified or the required configuration settings may be applied over the computing devices.” Paragraph 0021. “After the verification of the existing configuration settings according to step (208) or applying the required configuration settings according to step (210), step of generating compliance report (212) may be performed, where the compliance report upon the validation of the configuration settings may be generated. After the compliance report generation, step of notifying the intended user of a group (214) may be performed.” Paragraph 0040. A compliance report is generated for an enterprise application based on configuration settings of the application. See Paragraphs 0029-0032, which describe calculating a compliance score based on a set of rules.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the unified interface for presenting a plurality of enterprise applications and relevant alert notifications taught by LEFOR in view of BARAK by incorporating the generation of a compliance report for an enterprise application, which is notified to an appropriate user, as taught by BALLA. As suggested by BALLA (Paragraphs 0003-05), such an implementation would improve the user experience by avoiding errors in execution of the enterprise applications. Since the references are directed to management of enterprise applications, the combination would have yielded predictable results. Furthermore, since BALLA (Paragraph 0040), teaches notification of the compliance report, it would have been obvious to include a compliance report as one of the alert notifications of LEFOR. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over LEFOR (US 2014/0365961 A1) in view of BARAK (US 2013/0268889 A1) and further in view of QURESHI (US 2014/0007183 A1). 

Regarding Claim 10, LEFOR in view of BARAK teaches all the limitations of claim 1, on which claim 10 depends. 
LEFOR in view of BARAK does not teach wherein said processing device is configured to execute computer-readable program code that allows a user to upload data in the form of documents for input into one or more of the enterprise applications.
However, QURESHI, which is directed to controlling access to enterprise resources, teaches wherein said processing device is configured to execute computer-readable program code that allows a user to upload data in the form of documents for input into one or more of the enterprise applications. (“the SDK's development tool 2408 can embed within the application 2406 the ability to encrypt documents to be stored within the container 336, and/or the ability to decrypt documents obtained from the container 336. The development tool 2408 can embed within the application 2406 an editor for allowing a user 115 of a mobile device 120 to view and/or edit documents obtained from the container 336. The editor can also allow the user 115 to upload edited or newly created documents to the container 336 or to a network resource (e.g., an enterprise resource 130 of the enterprise system 110)” Paragraph 0432. Also see Paragraph 0373, which discusses uploading and downloading files between a mobile device and an enterprise computing device.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the unified interface for presenting a plurality of enterprise applications and relevant alert notifications taught by LEFOR in view of BARAK by incorporating policies that allow a user to upload documents or other data into an enterprise application as taught by QURESHI. Since the references are directed to managing enterprise resources, the combination would have yielded predictable results. Furthermore, as taught by QURESHI (Paragraphs 0053, 0111), such an implementation would improve an enterprise resource management system by enabling a flexible policy in which employees of the enterprise can use their own devices while still maintaining the security of the enterprise by only allowing the user to access and perform certain operations, such as uploading documents, under certain conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nicosia (US 2010/0042445 A1) teaches a user interface for providing alerts to a user of an enterprise, including checking for permissions to view the alerts and allowing a user to sign up for certain alerts. (¶ 57)
Mithal (US 2015/0212700 A1) teaches a user interface with various tiles representing applications, as well as displaying information relevant to a user. (¶ 30, 53, 62)
Nayak (US 2017/0286881 A1) teaches a business services dashboard including notifying users of service quality issues and presenting business-impact information. (¶ 39)
Raleigh (US 2016/0373588 A1) teaches a user interface for unified notifications including detecting trigger events. (¶ 175)
Jann (US 2017/0344218 A1) teaches a multi-application user interface launchpad, including presenting applications that are relevant to a user’s role. (¶ 40, Figs. 1A-1C)
Maquaire (US 2015/0019559 A1) teaches a data feed for an enterprise, including email notifications and trigger events. (¶ 70, 79, Fig. 7)
White (US 2014/0229407 A1) teaches determining updates to an enterprise that relevant to a user and displaying the relevant updates as notifications. (¶ 61)
Zaveri (US 2015/0302338 A1) teaches determining relevant events and event notifications to a user. (¶ 33, 37)
Nunez (US 2013/0174263 A1) teaches automatic security assessments of business applications. (¶ 26, Abstract)
Lange (US 2017/0330195 A1) teaches a user interface for providing an overview of business applications, including displaying applications that are relevant to a user. (¶ 61-64, Fig. 1D)
Ramachandran (US 2013/0036475 A1) teaches forwarding entitlements to other users and is relevant to claims 3 and 4. (¶ 3, 12-15, 31, 33, 38)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI R OKASHA/Examiner, Art Unit 2173